Wright, Oh. J.,
dissenting. — I regret that I feel compelled to differ with the majority of the court in the opinion just announced. And I use the expressive meaning just which it imports. Upon legal ques*591tions it is but right that we should adhere to our individual convictions with tenacity, yielding only when satisfied of what the law is, and that those differing with us have arrived at its true exposition. In a case involving alone questions of fact, however, so many matters enter into their solution, so differently will the same testimony impress different minds, that we must, and should naturally yield our several impressions, arriving in this method, as a general rule, more nearly at the exact truth in the premises. And, hence, unless thoroughly, fully and entirely satisfied of the correctness of my own construction of the entire evidence in a case, I deem it a duty to defer, after a full discussion of all its bearings, to the views of a majority, having equal means of judging with myself. In this case I am thoroughly, fully, and entirely satisfied that the testimony does not sustain plaintiff’s case, , and, therefore, while I regret the necessity, I feel compelled to express my dissent.
It is not my purpose to refer to this testimony at length. Its full and great weight, character and purport, could not be appreciated without setting it out as it is written. To state the construction which, in my opinion, it ought to receive, would, after all, aid but little in conveying to the minds of those not conversant with it, a full view of what the record really contains. To know just what it contains, and what the witnesses swear, their testimony should be read. I can only say, that I feel the utmost confidence in the assertion that it fails entirely to make a case entitling the plaintiff to the relief sought. When I add the further remark, that as I read the record, as the testimony impresses me, there is scarcely a single circumstance corroborating the testimony of the plaintiff himself, while all the circumstances are entirely reconcilable with the theory of the defendants, and that plaintiff’s admissions, promises and proposals, long after the contract was made, are utterly inconsistent with the claim which he now makes; and recur to “ the difficulty of the task ’’ which he has undertaken, and the “strictness of proof” required, I am constrained to the conclusion that this bill should be dismissed.
Of course, there can be no question but that plaintiff is liable upon the face of the indorsement of the note, nor in my opinion, can it well be claimed that plaintiff did not actually sign the indorsements, knowing just what they contained. He may have had (and this is the most that, in my opinion, can, upon any fair ground, be claimed) the impression that such writing only imposed a certain legal liability. This is no excuse to him, however. This affords no ground for reforming the contract, and making it speak a different language from what the parties finally agreed upon. But this rule of law aside, and look*592ing at the case rather from a fact stand point alone, I am not at liberty to forget that “the writing ought to be accepted as a full, a correct expression of the contract of the parties, until the contrary is established beyond reasonable controversy,” “ that those who undertake to rectify or reform a written contract, by showing a mistake, undertake a task of great difficulty;” “that the cases all concur in the strictness and difficulty of the proof;” “ that if the proofs are doubtful an'd unsatisfactory, and the mistake is not made entirely plain, equity will withhold relief;” “ that it is not sufficient that there may be reason to presume a mistake;” “that the testimony ought to be clear, decisive and unequivocal;” “that if nowand then through carelessness and inattention, an instrument formally drawn up and executed, fail of expressing the true intent of the parties in their bargain, it were better that they should suffer than that a system should be adopted, the natural tendency and sure consequences of which would be to increase uncertainty, multiply instances of negligence, and hold out lures to false testimony.” And when I remember that the opinion just announced, while not denying these rules, “ casts ” them in their mildest form, it almost necessarily follows that we should reach a different result. My own convictions are strong, and it may be radical almost upon the rules of law governing such a controversy, and, as according to my view of the testimony, plaintiff’s case is far from being sustained, of course I have no difficulty in saying that the judgment below should be affirmed.
J. 8. Polk for the appellant— O. C. Nourse and H. W. Maxwell for the appellee.